Citation Nr: 1504316	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-39 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensable rating for bilateral hearing loss prior to March 27, 2010, a rating in excess of 10 percent from March 27, 2010, to June 30, 2013, and a rating in excess of 30 percent as of July 1, 2013. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from January 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that continued a 0 percent rating for hearing loss. 

In an April 2010 rating decision, a higher 10 percent rating for hearing loss was assigned, effective March 27, 2010.  

In February 2011, the Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO. In March 2013, the Veteran and his spouse testified during a video conference Board hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.  At the time of the Board hearing, the Veteran submitted additional evidence accompanied by a signed waiver of RO consideration of the newly-submitted evidence. 

In May 2013, the Board remanded the claim for an increased rating for hearing loss for additional development.  In a July 2013 rating decision, a higher 30 percent rating for bilateral hearing loss was granted, effective July 1, 2013.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for a higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

A review of the record indicates that VA treatment records are missing from the claims file.  A June 2013 VA audiology record notes that the Veteran underwent a VA audiology reevaluation and that audiometric testing was performed.  However, the audiogram is not associated with the claims file.  In addition, the June 2013 record indicates that audiometric testing was previously performed on July 9, 2009.  However, audiometric testing results from that date are not associated with the claims file.  In light of the missing VA medical records, a remand is warranted to obtain the relevant audiogram evidence.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the audiogram findings from June 6, 2013, and a complete copy of the July 9, 2009, VA hearing evaluation of the Veteran, to include the audiogram findings, as referenced in the June 2013 VA audiology record.  Any unsuccessful attempts to secure that evidence must be documented in the claims file.

2.  Then, readjudicate the claim.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

